Name: Commission Regulation (EEC) No 3939/86 of 22 December 1986 on the supply of common wheat to the democratic Republic of Madagascar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 86 Official Journal of the European Communities No L 365/23 COMMISSION REGULATION (EEC) No 3939/86 of 22 December 1986 on the supply of common wheat to the Democratic Republic of Madagascar as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 3 July 1986 on the supply of food aid to Madagascar, the Commission allocated to the latter country 10 000 tonnes of cereals to be supplied fob ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in Annex I hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in Annex I hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12. 1982, p. 1 . 2 OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 139, 24 . 5 . 1986, p. 29 . (&lt;) OJ No L 192, 26 . 7 . 1980, p. 11 . (*) OJ No L 371 , 31 . 12. 1985, p. 1 . No L 365/24 Official Journal of the European Communities 24. 12. 86 ANNEX I 1 . Programme : 1986 2. Recipient : Madagascar (Ambassade de la R. D. de Madagascar, 276, avenue de Tervuren, B-l 150 Bruxelles, Tel . 02/770 17 26  Telex : 61197 MAD B) 3 . Place or country of destination : Toamasina 4. Product to be mobilized : common wheat 5. Total quantity : 10 000 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75005 Paris (tÃ ©lex OFIBLE 200 490 F) 8 . Method of mobilizing the product : Intervention 9 . Characteristics of the goods : common wheat of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process . The common wheat must meet the following conditions :  moisture : 14,5 % maximum (ICC Method No 110)  protein content : 1 1 % minimum (N x 5,7 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 200 including the preparation (agitation) time of 60 seconds (ICC Method No 107) 10 . Packaging : in bulk, plus  205 000 empty new jute sacks, minimum weight 600 g, of a capacity of 50 kilograms, 1 25 needles and sufficient twine  marking on the bags, in letters at least 5 cm high : 'FROMENT TENDRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE DÃ MOCRATIQUE DE MADAGASCAR' 11 . Port of shipment : any Community port accessible to ocean-going vessels with a draught of 32 feet with a shipping service to the recipient country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period. 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 6 January 1987 16. Shipment period : 1 to 28 February 1987 1 7. Security : 1 0 ECU per tonne Note : The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Madagascar, Jean Cordy, DÃ ©lÃ ©guÃ ©, Immeuble Ny Havana, 67 hectares, BP 746, Antananarivo. Telex 22327 DELFED mg  ANTANANARIVO (RDM). 24. 12. 86 Official Journal of the European Communities No L 365/25 ANEXO II  BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Numero de la partida Partiets nummer Nummer der Partie Api0n6? ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot Numero du lot Numero della partita Nummer van de partij Numero do lote Tonelaje Maengde (t) Menge (t) T6voi Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Nombre y direction del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters 'OvoÃ ¼Ã ± Kai Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ ½Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung T6no&lt;; Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 1 1 100 SCA de Baziege Baziege 31450 Montgiscard Baziege (31 ) 1 760 fits Bascou Jacob Merville 31330 Grenade Baziege (31 ) l 1 200 SCA Haute-Garonne Sud-Ouest173, avenue de Toulouse31160 Muret Muret (31 ) 2 500 SCA Meuniere de Condon 14, rue Borlet 32100 Condon Condon (32) 1 500 SCA de Baziege Baziege 31450 Montgiscard Baziege (31 ) 1 440 fits Bascou Jacob Merville 31330 Grenade Merenvielle (31 ) 500 SCA Valence d'Agen 82400 Valence d'Agen Gondourville (82)